Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction of (I. R. S. Employer Incorporation or Organization) Identification Number) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X _ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMON STOCK, $2.00 PAR VALUE (Class) (Shares Outstanding at July 31, 2014) Table Of Contents AMES NATIONAL CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at June 30, 2014 and December 31, 2013 3 Consolidated Statements of Income for the three and six months ended June 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2014 and 2013 5 Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1.A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 Signatures 51 2 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Cash and due from banks $ 23,718,424 $ 24,270,031 Interest bearing deposits in financial institutions 26,426,762 23,628,117 Securities available-for-sale 599,239,228 580,039,080 Loans receivable, net 549,980,394 564,501,547 Loans held for sale 697,145 295,618 Bank premises and equipment, net 11,104,529 11,892,329 Accrued income receivable 7,186,788 7,437,673 Other real estate owned 8,928,652 8,861,107 Deferred income taxes 1,325,200 5,027,103 Core deposit intangible, net 902,816 1,029,564 Goodwill 5,600,749 5,600,749 Other assets 593,219 501,242 Total assets $ 1,235,703,906 $ 1,233,084,160 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 167,184,250 $ 179,946,472 NOW accounts 280,415,844 299,788,852 Savings and money market 301,022,762 289,307,102 Time, $100,000 and over 94,395,668 97,077,717 Other time 139,551,875 145,683,035 Total deposits 982,570,399 1,011,803,178 Securities sold under agreements to repurchase and federal funds purchased 61,151,643 39,616,644 Federal Home Loan Bank (FHLB) advances 14,504,421 14,540,526 Other borrowings 20,000,000 20,000,000 Dividend payable 1,675,964 1,489,746 Accrued expenses and other liabilities 3,476,535 3,527,882 Total liabilities 1,083,378,962 1,090,977,976 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued 9,432,915 shares as of June 30, 2014 and December 31, 2013; outstanding 9,310,913 shares as of June 30, 2014 and December 31, 2013 18,865,830 18,865,830 Additional paid-in capital 22,651,222 22,651,222 Retained earnings 107,183,584 102,154,498 Accumulated other comprehensive income - net unrealized gain on securities available-for-sale 5,640,806 451,132 Treasury stock, at cost; 122,002 shares at June 30, 2014 and December 31, 2013 ) ) Total stockholders' equity 152,324,944 142,106,184 Total liabilities and stockholders' equity $ 1,235,703,906 $ 1,233,084,160 See Notes to Consolidated Financial Statements. 3 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income: Loans, including fees $ 6,576,580 $ 6,146,761 $ 12,986,011 $ 12,305,274 Securities: Taxable 1,851,296 1,399,811 3,614,899 2,779,773 Tax-exempt 1,645,094 1,746,378 3,319,202 3,474,811 Interest bearing deposits and federal funds sold 72,937 108,313 146,076 218,046 Total interest income 10,145,907 9,401,263 20,066,188 18,777,904 Interest expense: Deposits 862,691 999,601 1,754,701 1,995,441 Other borrowed funds 303,861 294,939 598,347 590,850 Total interest expense 1,166,552 1,294,540 2,353,048 2,586,291 Net interest income 8,979,355 8,106,723 17,713,140 16,191,613 Provision for loan losses 35,644 60,000 74,875 73,574 Net interest income after provision for loan losses 8,943,711 8,046,723 17,638,265 16,118,039 Noninterest income: Wealth management income 724,376 558,747 1,421,195 1,098,769 Service fees 410,795 402,002 768,274 777,827 Securities gains, net - 364,250 135,081 433,241 Gain on sale of loans held for sale 150,526 345,377 249,179 700,920 Merchant and card fees 290,250 272,612 549,639 613,098 Gain (loss) on the sale of premises and equipment ) - 1,242,209 - Other noninterest income 172,740 146,032 314,179 308,133 Total noninterest income 1,733,972 2,089,020 4,679,756 3,931,988 Noninterest expense: Salaries and employee benefits 3,430,736 3,231,314 6,722,188 6,447,396 Data processing 595,570 627,216 1,166,920 1,199,851 Occupancy expenses, net 349,588 339,457 818,808 745,181 FDIC insurance assessments 163,352 172,443 325,696 332,751 Professional fees 348,441 267,573 630,888 540,028 Business development 215,616 202,033 423,477 393,384 Other real estate owned, net 19,006 672,919 19,710 667,738 Core deposit intangible amortization 61,000 68,425 126,748 142,198 Other operating expenses, net 225,798 256,809 503,774 488,758 Total noninterest expense 5,409,107 5,838,189 10,738,209 10,957,285 Income before income taxes 5,268,576 4,297,554 11,579,812 9,092,742 Provision for income taxes 1,413,653 1,018,858 3,198,798 2,228,112 Net income $ 3,854,923 $ 3,278,696 $ 8,381,014 $ 6,864,630 Basic and diluted earnings per share $ 0.41 $ 0.35 $ 0.90 $ 0.74 Dividends declared per share $ 0.18 $ 0.16 $ 0.36 $ 0.32 See Notes to Consolidated Financial Statements. 4 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended Six Months Ended June 30, June 30, Net income $ 3,854,923 $ 3,278,696 $ 8,381,014 $ 6,864,630 Other comprehensive income (loss), before tax: Unrealized gains (losses) on securities before tax: Unrealized holding gains (losses) arising during the period 4,695,686 ) 8,372,660 ) Less: reclassification adjustment for gains realized in net income - 364,250 135,081 433,241 Other comprehensive income (loss) before tax 4,695,686 ) 8,237,579 ) Tax effect related to other comprehensive income (loss) ) 6,563,339 ) 7,186,019 Other comprehensive income (loss), net of tax 2,958,280 ) 5,189,674 ) Comprehensive income (loss) $ 6,813,203 $ ) $ 13,570,688 $ ) See Notes to Consolidated Financial Statements. 5 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) Six Months Ended June 30, 2014 and 2013 Common Stock Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (loss), Net of Taxes Treasury Stock Total Stockholders' Equity Balance, December 31, 2012 $ 18,865,830 $ 22,651,222 $ 94,159,839 $ 11,075,342 $ ) $ 144,735,735 Net income - - 6,864,630 - - 6,864,630 Other comprehensive (loss) - - - ) - ) Cash dividends declared, $0.32 per share - - ) - - ) Balance, June 30, 2013 $ 18,865,830 $ 22,651,222 $ 98,044,977 $ ) $ ) $ 136,385,218 Balance, December 31, 2013 $ 18,865,830 $ 22,651,222 $ 102,154,498 $ 451,132 $ ) $ 142,106,184 Net income - - 8,381,014 - - 8,381,014 Other comprehensive income - - - 5,189,674 - 5,189,674 Cash dividends declared, $0.36 per share - - ) - - ) Balance, June 30, 2014 $ 18,865,830 $ 22,651,222 $ 107,183,584 $ 5,640,806 $ ) $ 152,324,944 See Notes to Consolidated Financial Statements. 6 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, 2014 and 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 8,381,014 $ 6,864,630 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 74,875 73,574 Provision for off-balance sheet commitments 53,000 18,700 Amortization, net, securities available-for-sale 2,128,926 3,347,318 Amortization of core deposit intangible asset 126,748 142,198 Depreciation 376,537 382,079 Credit for deferred income taxes 653,998 ) Securities gains, net ) ) (Gain) on sale and disposal of premises and equipment, net ) - Impairment of other real estate owned - 670,000 (Gain) loss on sale of other real estate owned, net 2,620 ) Change in assets and liabilities: (Increase) in loans held for sale ) ) Decrease in accrued income receivable 250,885 151,726 (Increase) decrease in other assets ) 1,825,983 (Decrease) in accrued expenses and other liabilities ) ) Net cash provided by operating activities 10,069,104 12,404,249 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale 3,478,851 15,618,009 Proceeds from maturities and calls of securities available-for-sale 40,239,443 67,598,062 Net (increase) decrease in interest bearing deposits in financial institutions ) 8,230,196 Net decrease in loans 14,438,281 3,924,528 Net proceeds from the sale of other real estate owned 19,195 488,420 Net proceeds from the sale of bank premises and equipment 1,746,444 - Purchase of bank premises and equipment, net ) ) Other ) - Net cash provided by (used in) investing activities 204,051 ) CASH FLOWS FROM FINANCING ACTIVITIES (Decrease) in deposits ) ) Increase in securities sold under agreements to repurchase and federal funds purchased 21,534,999 3,540,024 Proceeds from FHLB borrowings - 2,000,000 Payments on FHLB borrowings ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net (decrease) in cash and due from banks ) ) CASH AND DUE FROM BANKS Beginning 24,270,031 34,805,371 Ending $ 23,718,424 $ 19,429,057 7 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Six Months Ended June 30, 2014 and 2013 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for: Interest $ 2,483,903 $ 2,852,749 Income taxes 2,700,776 2,549,386 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES Transfer of loans receivable to other real estate owned $ 86,610 $ 207,756 See Notes to Consolidated Financial Statements. 8 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) 1.Significant Accounting Policies The consolidated financial statements for the three and six months ended June 30, 2014 and 2013 are unaudited. In the opinion of the management of Ames National Corporation (the "Company"), these financial statements reflect all adjustments, consisting only of normal recurring accruals, necessary to present fairly these consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of results which may be expected for an entire year. Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted in accordance with the requirements for interim financial statements. The interim financial statements and notes thereto should be read in conjunction with the year-end audited financial statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2013 (the “Annual Report”). The consolidated financial statements include the accounts of the Company and its wholly-owned banking subsidiaries (the “Banks”). All significant intercompany balances and transactions have been eliminated in consolidation. Goodwill: Goodwill represents the excess of cost over the fair value of net assets acquired. Goodwill resulting from acquisitions is not amortized, but is tested for impairment annually or whenever events change and circumstances indicate that it is more likely than not that an impairment loss has occurred. Goodwill is tested for impairment using a two-step process that begins with an estimation of the fair value of a reporting unit. The second step, if necessary, measures the amount of impairment, if any. Significant judgment is applied when goodwill is assessed for impairment. This judgment includes developing cash flow projections, selecting appropriate discount rates, identifying relevant market comparables, incorporating general economic and market conditions and selecting an appropriate control premium. At June 30, 2014, Company management has performed a goodwill impairment analysis and determined goodwill was not impaired. New Accounting Pronouncements: In January 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-04, Receivables—Troubled Debt Restructuring by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans Upon Foreclosure. The update clarifies when an in substance foreclosure occurs, that is, when a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan. This is the point when the consumer mortgage loan should be derecognized and the real property recognized. For public companies, this update will be effective for interim and annual periods beginning after December 31, 2014 and early adoption is permitted. The adoption of this guidance is not expected to have a material impact on the Company's consolidated financial statements. In June 2014, the FASB issued ASU No.2014-11, “Transfers and Servicing (Topic 860): Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures.” The new guidance aligns the accounting for repurchase-to-maturity transactions and repurchase agreements executed as a repurchase financing with the accounting for other typical repurchase agreements. The amendments in the ASU also require expanded disclosures about the nature of collateral pledged in repurchase agreements and similar transactions accounted for as secured borrowings. The amendments in this ASU are effective for public companies for the first interim or annual period beginning after December 15, 2014. The adoption of this ASU may result in additional disclosures but is not expected to impact significantly the Company’s consolidated financial statements. 9 Table Of Contents 2.Dividends On May 14, 2014, the Company declared a cash dividend on its common stock, payable on August 15, 2014 to stockholders of record as of August 1, 2014, equal to $0.18 per share. 3.
